Appeal by an employer and its insurance carrier from decisions and award of death benefits to the widow of a deceased employee. This is a heart case in which the sole issue is the question of causal relationship between an accident of December 18, 1949 which resulted in a coronary occlusion with myocardial infarction, and a second coronary occlusion and myocardial infarction on March 15, ■ 1955 resulting in death on the same day. The accident of December 18, 1949 occurred when the decedent, David Wachsstock, was driving his employer’s taxicab across a bridge. Another ear, coming in an opposite direction, entered his lane, causing him to become frightened and swerve his cab to the right. Shortly thereafter he became nauseated, was dizzy and had headaches. Upon medical examination it was found he had suffered a coronary occlusion with myocardial infarction of the posterior wall of the left ventricle. This court in 1952 upheld the award for disability and stated that the accidental experience was causally related to his disability (279 App. Div. 831). In the attack of March 15, 1955 the myocardial infarction was in practically the same area on the posterior wall of the left ventricle as in the attack of December 18, 1949. On the issue as to the causal connection between the second attack and death of decedent on March 15, 1955 and the accident of December 18, 1949 the medical experts were in sharp dispute, but in our opinion a question of fact was presented and there was substantial evidence to sustain the decisions and award made by the board. Decisions and award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.